Citation Nr: 1455150	
Decision Date: 12/15/14    Archive Date: 12/24/14

DOCKET NO.  10-37 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder.  

2.  Entitlement to service connection for avascular necrosis of the hips.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The appellant, who is the Veteran, served on active duty for training from June 1976 to October 1976 and on active duty from August 1990 to July 1991.  He also served in the Reserve from 1995 to 1997.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions in March 2009 and April 2010 of a Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

The separate claims of service connection for posttraumatic stress disorder and for bipolar disorder have been recharacterized as a single claim for a psychiatric disorder.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

In September 2012, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the Veteran's file. 

In January 2014, the Board remanded the case for further development.  Since the requested development has not been completed for the claim of service connection for a psychiatric disorder, further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).

The issue of service connection for a disability related to asbestos exposure has been raised by the record in a March 2013 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issue of service connection for a psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.




FINDING OF FACT

The current avascular necrosis of the hips was not affirmatively shown to have been present during service and avascular necrosis of the hips is not related to an injury, disease, or event in service.


CONCLUSION OF LAW

The criteria for service connection for avascular necrosis of the hips have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2014).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide. 







Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The RO provided pre-adjudication VCAA notice by letters in February 2009 and September 2009.  As for the content and timing of the VCAA notice, the documents complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (to the extent there was pre-adjudication VCAA notice); and of Dingess v. Nicholson, 19 Vet. App. 473 (2006) (notice of the elements of the claim).  

Duty to Assist

VA has made reasonable efforts to identify and obtain relevant records in support of the claim.  38 U.S.C.A. § 5103A.  The RO has obtained service records, VA records, private medical records, and records of the Social Security Administration.  Records from Westover Air Force Base have been found to be unavailable.

The Veteran was afforded a VA examination in March 2014.  As the examination was based on the Veteran's medical history and described the disabilities in sufficient detail so that the Board's decision is a fully informed one, the opinion is adequate to decide the claim.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).   




As there is no indication of the existence of additional evidence to substantiate the claim, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist. 


REASONS AND BASES FOR FINDING AND CONCLUSION

Principles and Theories of Service Connection

A Veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active military service or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active military service.  38 U.S.C.A. § 1110 (wartime service) and 38 U.S.C.A. § 1131 (peacetime service).  

Generally, to establish entitlement to compensation for a present disability, that is, service connection, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so called "nexus" requirement.  All three elements must be proved.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).  

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d).  



Evidentiary Standards

VA must give due consideration to all pertinent lay and medical evidence in a case where a veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  As the Veteran was not in combat, the provisions of 38 U.S.C.A. § 1154(b) do not apply.

Competency is a legal concept in determining whether lay or medical evidence may be considered, in other words, whether the evidence is admissible as distinguished from credibility and from the weight of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Competency is a question of fact, which is to be addressed by the Board.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).

When the evidence is admissible, the Board must then determine whether the evidence is credible.  "Credible evidence" is that which is plausible or capable of being believed.  See Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (the determination of credibility is a finding of fact to be made by the Board in the first instance). 

If the evidence is credible, the Board, as fact finder, must determine the weight or probative value of the admissible evidence, that is, does the evidence tend to prove a material fact.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).  If the evidence is not credible, the evidence has no probative value. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).






Evidence and Analysis 

The Veteran asserts that the avascular necrosis of the hips began in service.  Specifically, he asserts that the long hours of standing as a cook lead to the later development of his bilateral hip condition and that he began to feel hip pain in service.

The available service treatment records do not show and the Veteran does not assert that he received treatment for his hips during any period of active duty.  The service treatment records are silent for any findings or complaints related to the hips.

The earliest treatment records relating to the hips were June 2008 imaging.  In October 2008, the Veteran reported that he was receiving treatment for a back injury and his right hip began to hurt.  Thereafter, the Veteran began to receive regular treatment for his hips and was found to have avascular necrosis of the hips with femoral head collapse (VA treatment record dated January 2009).  He underwent a right total hip arthroplasty in July 2009 and a left total hip arthroplasty in April 2011.

On VA examination in March 2014, the examiner noted that the Veteran fell on stairs in 2008 and twisted back and developed low back pain.  This was not responsive to medication and physical therapy and eventually x-rays were done which showed evidence of hip problems.  A MRI showed bilateral osteonecrosis of both hips.  Right hip showed more problems.  In 2009, he had stabilization of left hip and replacement of right hip.  By 2011, left hip also required replacement.  The Veteran reported that he worked as cook and stood for long days while on hard tiles during service.  He thought that he reported leg and foot discomfort at sick call; however, the examiner noted that there was no evidence of such visits in the service treatment records.  




Following a physical examination, the examiner opined that the Veteran's bilateral hip condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner explained that there was no service record of hip conditions.  Although the etiology of aseptic hip necrosis is not known, it is associated with abuse of alcohol and use of steroid medication, both of which are present in Veteran's history.  

On the basis of the service treatment records alone, avascular necrosis of the hips was not affirmatively shown to have had inception in service and service connection under 38 U.S.C.A. § § 1110 and 1131 and 38 C.F.R. § 3.303(a) (affirmatively showing inception in service) is not established.  

Chronicity and continuity of symptomatology under 38 C.F.R. § 3.303(b) apply to chronic diseases listed in 38 C.F.R. § 3.309(a).  As avascular necrosis of the hips is not listed in 38 C.F.R. § 3.309(a), 38 C.F.R. § 3.303(b) does not apply.  See Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013) (chronicity and continuity of symptomatology under 38 C.F.R. § 3.303(b) apply only to a disease listed in 38 C.F.R. § 3.309(a)).

Although service connection for the present disability is not established under 38 C.F.R. § 3.303(a), service connection may still be established based on an initial diagnosis after service, when all of the evidence, including that pertinent to service, shows that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In statements and in testimony, the Veteran asserted that he had symptoms of hip pain in service.  After service, avascular necrosis of the hips was diagnosed in 2008.  

The Veteran also asserts that there is a causal relationship or nexus between the avascular necrosis of the hips and service.  As the Veteran's statements and testimony are an inference based on facts, it is an opinion rather than a statement of fact.  



The question then is whether the Veteran as a lay person is competent to offer an opinion on the causal relationship or nexus between the present disability, avascular necrosis of the hips, and service.   The Veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  The Veteran as lay person is also competent to identify a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Avascular necrosis of the hips is not a simple medical condition the Veteran is competent to identify, because the diagnosis falls outside the realm of common knowledge of a lay person, that is, the diagnosis cannot be made based on mere personal observation, which comes through sensory perception.  

And it is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to identify avascular necrosis of the hips.

Also, avascular necrosis of the hips is not the type of condition under case law that has been found to be capable of lay observation.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfeet are capable of lay observation); see McCartt v. West, 12 Vet. App. 164, 167 (1999) (a skin condition is capable of lay observation; see Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus is capable of lay observation); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); and see Jandreau, at 1377, n. 4 (a lay witness is capable of diagnosing a dislocated shoulder or a simple medical condition, for example a broken leg, but not, for example, a form of cancer).  






Applying the guidance of current case law, avascular necrosis of the hips is more analogous to an internal disease process such as rheumatic fever or a form of cancer rather than either flatfeet, a skin condition, tinnitus, varicose veins, a dislocated shoulder, or a broken leg.  For this reason, the Board concludes that avascular necrosis of the hips is not the type of condition under case law that has been found to be capable of lay observation. 

As avascular necrosis of the hips is not the type of condition that can be identified based on personal observation either as a simple medical condition under Jandreau, or by case law, any inference based on what is not personally observable cannot be competent lay evidence. 

And no factual foundation has been established to show that the Veteran is otherwise qualified through specialized education, training, or experience to offer an opinion on the causal relationship or nexus between the avascular necrosis of the hips, and service that the Veteran avers.  For these reasons, the Veteran's lay opinion is not competent evidence of a causal relationship or nexus between the present disability and service.  

Since the Veteran's lay opinion is not competent evidence, the lay opinion is excluded, that is, not admissible as evidence and cannot be considered as competent lay evidence favorable to claim.  

As for the Veteran reporting a contemporaneous medical diagnosis, no medical professional had diagnosed avascular necrosis of the hips following service before 2008, about 17 years after separation from service in 1991.  

As for symptoms described by the Veteran that later support a diagnosis by a medical professional, on VA examination in March 2014, the VA examiner expressed the opinion that avascular necrosis of the hips were less likely as not the result of service.  



The VA examiner explained that there was no evidence of a hip condition shown in the service treatment records and, although the etiology of aseptic hip necrosis is not known, it is associated with abuse of alcohol and use of steroid medication, which is shown and unrelated to service.  The VA examiner did not relate the current avascular necrosis of the hips to service or to symptoms in service.  

Although the Veteran as a lay person is competent to state that he had symptoms of hip pain in service, assuming that the Veteran's statements and recollections are competent evidence, the lay evidence is less probative value than the medical evidence indicating that the current avascular necrosis of the hips is unrelated to the symptoms in service.

As the competent medical evidence is more persuasive than the lay evidence, which opposes rather than supports the claim, and as there is no other medical evidence in favor of the claim, or competent lay evidence in favor of the claim on a material issue of fact, namely, a nexus to service, the preponderance of the evidence is against the claim, and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).  


ORDER

Service connection for avascular necrosis of the hips is denied.


REMAND

The Veteran was afforded a psychiatric examination in March 2014, because the examiner failed to provide a rationale for the opinion provided, the VA medical opinion is inadequate to decide the claim and further development under the duty to assist is needed.



Accordingly, the case is REMANDED for the following action:

1.  Arrange to have the Veteran's file reviewed by the VA examiner, who conducted the examination in March 2014, if available, or by another VA examiner to prepare an addendum to the examination of March 2014. 

The VA examiner is asked to address the following: 

Whether it is at least as likely as not (probability of 50 percent): 

That any current psychiatric disorder is related to the events in service as described by the Veteran.   

The examiner is asked to comment on the previously diagnosed psychiatric disabilities, including bipolar disorder and posttraumatic stress disorder. 

The Veteran's file must be made available to the VA examiner for review. 

2.  After the above development, adjudicate the claim.  If the benefit is denied, then furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


